1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    HWA SUNG SIM,                                    )   Case No. 1:16-cv-01051-SAB (PC)
                                                      )
9                     Plaintiff,                      )
                                                      )   AMENDMENT TO TRIAL SCHEDULING
10            v.                                          ORDER
                                                      )
11                                                    )   [ECF No. 67]
     MONICA DURAN, et al.,
                                                      )
12                    Defendants.                     )
                                                      )
13                                                    )
14            Plaintiff Hwa Sung Sim is appearing in forma pauperis in this civil rights action pursuant to 42
15   U.S.C. § 1983.
16            On March 5, 2019, the Court issued a trial scheduling order in this matter setting, among other
17   things, the date the jury trial on October 1, 2019. The Court’s order, at page 1, line 27, incorrectly
18   states that the jury trial is set to begin on October 9, 2019, not October 1, 2019.
19            Accordingly, the Court’s March 5, 2019, is hereby AMENDED at page 1, line 27, to reflect
20   that the jury trial is scheduling to begin on October 1, 2019, at 8:30 a.m.
21
22   IT IS SO ORDERED.
23
     Dated:        March 5, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          1
